CaSe 18-04145-5-D|\/|W DOC 36 Filed 10/15/18 Entet’ed 10/15/18 13204:07 Page 1 Of 8

FILED

UL`T 15 2018

erPHANiE J. BUTLER, ctERK
gi::itc;`; 2d h|irlg`. l?irst t\`tune f»i'l|‘~f|"l`i==‘lt¢' L“$\ N~""e US` BANKRUPTCY COURT
- ‘ EASTERN oisrntcror Nc

Debtor 1

 

 

united Srates asul<ruptcy Coun mr the District of

Case number

til knt:nnt
Checl< if this is an amended filing

Otticial Form 1220-2
Chapter 13 Calculation of Your Disposable income urine

 

 

 

 

To fill out this forrn, you will need your completed copy of Ciiopter13 Statement of Your Current Montniy income and Cal‘cuiation of
Commr`trnent Pcrr`od iOflicial For:'n 122C-‘| ].

Be as complete and accurate as possil>le. if two married people are filing togetherl both are equally responsible for being accurate. ll
more space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).

Calculate Your Deductions from Your lncome

 

 

The lnterna| Reveuue Service (|RS) issues Nationa| and Local Standards for certain expense amounts Use these amounts
to answer the questions in lines 6-1 5. `l'o find the |RS standards, go airline using the link specified in the separate
instructions for this lorln. `l`his information may also be available at the bankruptcy clork's otiice.

Deduct the expense an'tounts set out in lines 6-‘15 regardless ol your actual expense tn inter parts ot the form, you will use
some el yourl actual expenses if they are higher than the standards Do not include any operating expenses that you
subtracted from income in tines 5 and 6 of Form 122€-1, and do not deduct any amounts that you subtracted from your
spouses income in line 13 of Form 122C~1.

|f your expenses differ from month to month, enter the average expense

Note: t_ine numbers 1~4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases_

5\ The number ol people used in determining your deductions front income
Fl|l in the number el people Who could be claimed as exemptions on your federal income tax
return, plus the number of any additional dependents whom you support `l'h=s number may 3
be different frern the number of people in your household

National . . t .

grandards You must use the |RS Natrona| Standards to answer the questions in lines 6-7.

o Foocl, clothing. and other items: t.lsing the number of people you entered in line 5 and the |RS National 1160
Slandards. fill in the dollar amount for lood_ clothing, and other items. $_`__°

F Out`of~pocket health care allowance: Using the number ol people you entered in line 5 and the ERS Nalional
Slandards, h|l in the dollar amount for out-ol-pockel health care The number of people is split into two
categories-people who are under 65 and people who are 65 or older-because older people have a higher |RS
allowance for health care costs if your actual expenses are higher than this lRS arnount, you may deduct the
additional amount on line 22.

Officiat Form 122(3-2 Chapter13 Ca|culation of Your Disposuble income page 1

 

 

CaSe 18-04145-5-Dl\/|W DOC 36 Filed 10/15/18 Entered 10/15/18 13:04:07 Page 2 Of 8
Debtor 1 Case number (imnowni
Filst Name Midt.ttc Name L:isl Name
People who are under 65 years of age
7a. Out-ol-pocket health care allowance per person $ § 2 "° § ?w_\
7b. Number of people who are under 65 X l
. . . ;,, v . , C°py
7c. Sublola|. Nlultiply line 73 by lme 7b. $ 4 hem,9 S
People who are 65 years of age or older
7d, Oul-ot-pocket health care allowance per person s ¢9/
7e. Number ol people who are 65 or older X Q
C°vy
n summer Muliiply line 7a by line 7e. 5 ,,m._) + S_£_'__
ig. Total. Add lines 7c and 7f. ..................................................................................................... $_ Copy here~) ....... $

Local . . .
Standards You must use the lRS Local Standards to answer the questions in lines 8-15.

Based on information from the lRS, the U.S. Trustee Program has divided the |RS Local Standard for housing for
bankruptcy purposes into two parts:

la Housing and utilities - lnsurance and operating expenses

ll Housing and utilities - N|ortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
specified in the separate instructions for this form. This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities - insurance and operating expenses: Using the number of people you entered in line 5. till

in the dollar amount listed for your'c'ounfy'l`r"'n'§bi’a'o l n'c_'a'”o'Tpe n erating expenses
9. Housing and utilities - lVlortgage or rent expenses:

9a t_lsing the number ol people you entered in line 5. li|l in the dollar amount `=` go 29
listed lor your courin for mortgage or rent expenses $

9b. Total average monthly payment for all mortgages and other debts secured by
your home.

To calculate the total average monthly paymentl add all amounts that are
contractually due to each secured creditor in the 60 months alter you tile
for bankruptcy. Next divide by 60.

Name of the creditor Average monthly
payment

leeslomu__ S_ML

QLLALMQDAA_ $_QQO_

 

+ 5_
Sb. Total average monthly payment 5 h:r:):_) - 5 0 o §:z::l;§: amoum

9c. Net mortgage or rent expense.

Subtract line 9b (lota/ average monthly payment) from line 9a (mortgage or w is Q gopy here-) _______
rent expense). lt this number is less than SO, enter $0. . '

10. li you claim that the U.S. Trustee Program’s division of the lRS Local Standard for housing is incorrect and affects
the calculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:

 

 

Olticial Form 1220-2 Chapter 13 Ca|culation of ‘(our Disposable lncome

$‘300.

$ O

page 2

CaSe 18-04145-5-D|\/|W DOC 36 Filed 10/15/18 Entel’ed 10/15/18 13204207

Debtor t Case number (,llt.mw,,)
Filsl Name Middle Name Lasl Name

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense

i:| 0. Go to line 14.

l:l 1.Golollne12.
2 or more. Go to line 12.

12. Vehicle operation expense: Using the lRS Local Standards and the number of vehicles for which you claim the operating
expenses Hll in the Operating Costs that apply for your Census region or metropolitan statistical area.

13. Vehicle ownership or lease expense: Usil'lg the |RS Local Standards. calculate the net ownership or lease expense for
each vehicle below. You may not claim the expense ii you do not make any loan or lease payments on the vehicle ln
additionl you may not claim the expense ior more than two vehicles

vehic\e1 describe vehicle 1: N \S_`;g\ '_ F(`Sl\\\u- Q_O{S ,

 

13a Ownership or leasing costs using lRS Local Standard ....................................... 3

13b Average monthly payment for all debts secured by Vehicle 1.
Do not include costs lor leased vehicles.
To calculate the average monthly payment here and on line 13e.

add all amounts that are contractually due to each secured
creditor in the 60 months alter you tile for bankruptcy. Then divide

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
50 5
+ s
. C°py Repeat this amount
Total average monthly payment 8 hem_} - 5 on line arm
13c. Net Vehicle 1 ownership or lease expense copy net vehicle
Subtract line 13b from line 13a. ii this number is less than $0. enter SO. $_ 1 expense here')
Vehicle 2 Describe Vehicle 2:
13d Ownership or leasing costs using |RS l_oca| Standard ................................... $
ise. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles
Name of each creditor for Vehicle 2 Average monthly
payment
$
+ s
, , C°PY Repeat this amount
Total average monthly payment s here_) -~ $ on line 33€_
13i. Net Vehicle 2 ownership or lease expense C°PV “°t Vehic'°
_ v _ 5 2 expense here
Subtract |lne 13e lrom 13d. lf thls number ls less than SO. enter 50 .................... *_*_°'_~‘ _),

14. Public transportation expense: lf you claimed 0 vehicles in line 11, using the lRS Local Standards, fill in the Public
Transportation expense allowance regardless of whether you use public transportation.

15. Additional public transportation expense: llyou claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense; you may fill in what you believe is the appropriate expense. but you may nol claim
more than the lRS Local Standard for Public Transporialion.

Oliicia| Form '122C-2 Chapter 13 Calculation of Your Disposable lncome

Page 3 of 8

$Qo,

page 3

CaSe l8-O4l45-5-D|\/|W DOC 36 Filed 10/15/18 Entel’ed 10/15/18 13204:07 Page 4 Of 8

 

 

Debtor 1 Case number [irxnowni
First Name Midd|e Name LastName
Other Necessary |li addition to the expense deductions listed above. you are allowed your monthly expenses for the
Expenses following lRS categories

16. Taxes: The total monthly amount that you actually pay ior federall slate and local taxes. such as income taxes,
self~employment taxes, social security taxes. and l\/ledicare taxes. You may include the monthly amount withheld
iroln your pay for these taxes. However. if you expect to receive a tax refundl you must divide the expected 5 qt 2
refund by 12 and subtract that number from the total monthly amount that is withheld to pay lor taxes.
Do not include real estate, sales, or use taxes.

17. involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions
union dues, and uniform costs. lim
5

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.
18. Life insurance: The total monthly premiums that you pay for your own term tile insurance ll two married people are filing
togetller_ include payments that you make for your spouse's term life insurance

Do not include premiums fertile insurance on your dependents for a non-filing spouses tile insurance, or for any form of g
life insurance other than term. 5

19. Court-ordered payments: The total monthly amount that you pay as required by tile order ol a court or administrative
agency, such as spousal or child support payments S o

Do not include payments on past due obligations for spousal or child support You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
ll as a condition for yourjob, or $ E|Q.
B for your physically or mentally challenged dependent child ifno public education is available for similar services.
21. Childcare: The total monthly amount that you pay for chi|dcare. such as babysitting. daycare, nursery. and pl'eschool.
Do nol include payments lor any elementary or secondary school education $£ 2
22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay lor health care that is

required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
savings account include only the amount that is more than the total entered in line 7. $ {00

Payments for health insurance or health savings accounts should be listed only in line 25.

23. Optional telephones and telephone services: The total monthly amount that you pay for telecomrnunication services
for you and your dependents, such as pagers. call waiting_ caller identification special long distance. or business cell
phone service, to the extent necessary for your health and welfare or that ol your dependents or lor the production of

income, if it is not reimbursed by your employer. + $ §;§

Uo not include payments lor basic home telephone. internal or cell phone service. 00 not include self-employment
expenses such as those reported on line 5 of Form 1220~1, or any amount you previously deducted

24. Add all el the expenses allowed under the lRS expense allowances
Add lines 6 through 23.

Additional Expense These are additional deductions allowed by the Means Test.
Dedu°l'°"$ Note: Do not include any expense allowances listed in lines 6-24.

25, Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourselfl your spouse. or

your dependents _

l-|ealth insurance $ cl

Disability insurance 5 ’U

l-iealth savings account + 3 o

Tola| $_0__ 7 Copy total herc") $W__

Do you actually spend this total amounl?

No. How much do you actuall s end?
[JYes y p S-?Z/-U ' d 31300'

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderlyl chronically ill, or disabled member ol
your household or member ot your immediate family who is unable to pay for such expenses Tliese expenses may S_L
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. `l'he reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family ulider the Family Violence Prevention and Services Act or other federal laws that apply.
By law. the court must keep the nature ol these expenses conlidential.

3 0

thcia| Form 122C-2 Chapter 13 Calculation of Your Disposable lncome

ii

 

page 4

CaSe 18-04145-5-D|\/|W DOC 36 Filed 10/15/18 Entet’ed 10/15/18 13204:07 Page 5 Of 8

i.

Debtor 1 Case number i./imaw,r;

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.

29.

30.

31.

32.

Fiist Name Miitdle Name Lust Name

if you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8.
then hit in the excess amount of home energy costs.

You must give your case trustee documentation of your actual expenses. and you must show that the additional amount
claimed is reasonable and necessary,

Education expenses for dependent children who are younger than 18. The monthly expenses (not more
than $160.42* per chiid) that you pay lor your dependent children who are younger than 18 years old to attend a
private or public elementary or secondary school

You must give your case trustee documentation ol your actual expenses. and you must explain why the amount
claimed is reasonable and necessary and not already accounted for in lines 6-23.

' Subject to adjustment on 4/01/19, and every 3 years alter that for cases begun on or after the date of adjustment

Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
higher than the combined food and clothing allowances in the lRS Nationai Standards. That amount cannot be more
than 5% of the iood and clothing allowances in the lRS Nationai Standards.

To hud a chart showing the maximum additional allowance, go oniine using the link specihed in the separate
instructions lor this form. This chart may also be available at the bankruptcy clerk's officel

You must show that the additional amount claimed is reasonable and necessaryl

Continuing charitable contributions. The amount that you will continue to contribute in the form ot cash or financial
instruments to a religious or charitable organization 11 U.S.C. § 548(d)(3) and (4).

Do not include any amount more than 15% of your gross monthly income.

Add all of the additional expense deductions.
Add lines 25 through 31.

Deductions for Debt Payineitt

 

 

 

33. For debts that are secured by an interest in property that you owr\, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.
To calculate the total average monthly payment. add all amounts that are contractually due
to each secured creditor in the 60 months after you lite for bankruptcy. Then divide by 60.
Average monthly
payment
Mortgages on your home
33a. Copy line 9b here ................................................................................................... ~) S_M
Loans on your lirst two vehicles
33b. Copy line 13b here. ............................................................................................... -) S '
330. Copy line 13a here. ............................................................................................... 9 $
33d. l.ist other secured debts:
Name of each creditor for other identify property that Does
secured debt secures the debt payment
include taxes
or instirance?
N
m 0 $
Yes
No
l`_'l $_____
l:l Yes
l:l No + S
Yes
' co total
33e. Total average monthly payment Add lines 33a through 33d. ......................................... 5 ‘ he:;y_)
OfficialForm122C-2 Chapter 13 Caicuiation of Your Disposabic lncome

s_i;>_

$_@__

+$ ;@,

 

 

$3_6_01

 

 

$_LOlo~

page 5

CaSe 18-04145-5-D|\/|W DOC 36 Filed 10/15/18 Entet’ed 10/15/18 13204:07 Page 6 Of 8

Debtor t Case number (i/um.vn)
Ftrsl Na me Middle Name Lnsl Name

34. Are any debts that you listed in line 33 secured by your primary residence, a vel\icle, or other property necessary
tor your support or the support of your dependents?

m No. Go lo line 35.

Ves. State any amount that you must pay to a creditor. in addition to the payments listed in line 33, to keep
possession of your property (ca|led the cure amount). Next, divide by 60 and fill in the information below.

Name of the creditor ldentify property that Total cure lVlonthly cure amount
secures the debt amount

idmdég \QCB§ lgghlotg*_\,£qms le,@ +60= s @g
Q.g_\€la;,`_l_ow_ lgél,!g¢§,Lg. stQOD +60= s §O.

S +60=+$

, jCon
Total , -$ § 30.:1°¢61
v ‘~ here')

35. Do you owe any priority claims_such as a priority tax, child support, or alimony- that are past due as of
the filing date of your bankruptcy case? 11 U.S.C. § 507.

No, Go to line 36.
[:l Yes. Fill in the total amount ot all ol these priority claims. Do not include current or

ongoing priority claims, such as those you listed in line 19. /@/
Total amount of all past-due priority ctaims. .................................................................... $ 5_ 60
36. Frojected monthly Chapter 13 plan payment 5 3; z 22

Current multiplier for your district as stated on the list issued by the Administrative
Office of the United Slales Courts (for districts in Alabama and North Caro|ina) or by
the Executive Ollice for United States Trustees (lor all other districts).

`|'o lind a list of district rnutlipliers that includes your district go online using the link
specilied in the separate instructions lor this form. This list may also be available at the
bankruptcy clerk‘s ofhce.

Copy
Average monthly administrative expense _ $ total

' here")

37. Add all of the deductions for debt payment Add lines 33e through 36.

Total Deductions from income

38. Add all ot the allowed deductions

Copy line 24, All of the expenses allowed under lRS expense allowances ................................... $ 3 3 19 o j

Copy line 32, All of the additional expense deductions ...................................................................... S goal
Copy line 37, All_of the deductions for debt payment ......................................................................... + $ l loO¢

`, y _. ,icopy
Total deductions 35 DZQo§ ;f°tal

l A_: here *)

Oilicia| Form 1220~2 Chapter 13 Calculation of Your Disposable lncome

$§_ZQ

 

 

 

 

 

 

$50_39~5

 

 

page 6

CaSe 18-04145-5-Dl\/|W DOC 36 Filed 10/15/18 Entet’ed 10/15/18 13204:07 Page 7 Of 8

Debtor't Case number r.ii.,.mwn
Filstl‘»‘:nnu l.l»uoti.-N.inm Lastt\inmt:

 

Determine Your Disposable lncome Under 11 U.S.C. § 1325(b}(2)

39. Copy your total current monthly income from line 14 of Form 122C-1. Chapter 13 Sj_,®
Statement of Your CurrentMonthlylncorne and Calculation of Commitment Peri'od. ,, ,, °

 

 

40_ Fill in any reasonably necessary income you receive for support for dependent
children. The monthly average oi any child support payments foster care payments or ©
disability payments for a dependent child reported in E°art t ol Form 1220-1. that you 5
received in accordance with applicable nonbankruptcy law to the extent reasonably
necessary to be expended tor such child

41. Fill in all qualified retirement deductions The monthly total ol all amounts that your
employer withheld lrom wages as contributions lor uuolined retirement plans as c 52
specified in 11 U.S.C. § 541(b)(7) plus all required repayments ol loans from retirement "
plans. as specified in 11 U,S.C. § 362(b)(19).

42. Total ot all deductions allowed under 11 U.S.C. § 707[1))(2]{»€\). Copy line 36 here .'~) $ 3 330 ' 5

43. Deduction for special circumstances li special circumstances justify additional
expenses and you have no reasonable alternative describe the special circumstances
and their expenses You must give your case trustee a detailed explanation ol the
special circumstances and documentation iur the expenses

 

 

 

Describe the special circumstances Ainount ol expense
:é a muc\\~na,\mmi£s 5@,_ im
S
+ $
Total S____ §)y mm + 5 300,

44 Totaladjustinents.r\dd lines dUthrough 43. .` . x%r.za)"$l*é@'_ C°Pyhcrc-} _ S §300/$;600'

 

\J

45 Calculate your monthly disposable income under §1325(b](2). Subtract|ine 44 irom line 39. $M £B

 

 

 

Change in income or Expenses

 

 

40 Chango in income or expenses ti the income in l~`orin 122C-1 or the expenses you reported in this form have changed
or are virtually certain to change alter the dale you illed your bankruptcy petition and during the time your case will be
open till in the information below. For example ll the Wages reported increased alter you liled your petition. check
‘l22C-1 in the Hrst column. enter line 2 in the second column explain why the wages increased fill in when the increase
occurred. and lill in lite amount oi the increase

 

 

 

 

Form Line Reason for change Date ol change increase or Amount ol change
decrease?
[::] lZZC-‘t |:| tncrease 5
122C~2 Decrease
m 122C-1 E|ncrease 5
1220-2 Decreose
:| 1220-1 mincrease S
1220-2 Decrease
[:I 122C-‘l !:]|ncrease ¢,
122C-2 m Decrease

Olfic:`al Form 'lZ?_C-Z Chapter 13 Ca|culation ot Your Disposable lncome page 7

CaSe l8-O4l45-5-D|\/|W DOC 36 Filed 10/15/18 Entet’ed 10/15/18 13204:07 Page 8 Of 8

Del;)tor 1 Case number r.r.\m.wt
rust mm r.i.i.'tli..~ N.»=nt- ran using

 

 

Sign Below

 

 

522

Sigr‘.ature ot Debto 1 Signature of Deblcr 2

mae !0 // 5 f ‘<90/5 . gate

ivli\.'il DD i'YY`r'Y i\i‘i|'\A .' DD !YYY‘!'

  

 

Oiiici;i| Form ‘tZZC»Z Chapter 13 Calculation of Vour Dispostible income page 8

